Citation Nr: 1548626	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  13-18 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.   Entitlement to service connection for head injury with dizziness and blackouts to include as secondary to lumbosacral strain with degenerative disc disease.

2.  Entitlement to service connection for a right shoulder disability, to include partial thickness tears of the supraspinatus and infraspinatus tendon, to include as secondary to lumbosacral strain with degenerative disc disease.

3.  Entitlement to service connection for residuals of a broken nose to include as secondary to lumbosacral strain with degenerative disc disease.

4.  Entitlement to service connection for broken and bruised ribs to include as secondary lumbosacral strain with degenerative disc disease.

5.  Entitlement to service connection for a bilateral knee disability.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), panic disorder, and depression, to include as secondary to disabilities of the heart and back.

7.  Entitlement to service connection for a disability manifested by sleep deprivation, other than sleep apnea.

8.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral ankle disability and, if so, whether service connection is warranted.

9.  Entitlement to compensation under 38 U.S.C. §1151 for congestive heart failure/coronary artery disease.

10.  Entitlement to service connection for high blood pressure.

11.  Entitlement to service connection for sleep apnea.  

(Issues pertaining to entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) and an increased rating for the lumbar spine disability will be addressed in separate decisions)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to July 1971.

This matter came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO in August 2014.  A transcript of his hearing is associated with the record.

Also on appeal is the issue of entitlement to higher initial ratings for lumbosacral strain with degenerative disc disease and herniated nucleus pulposus; this issue is before another VLJ who conducted a hearing on this issue in September 2009; as such, it will be addressed by that VLJ in a separate decision.  While the back disability was referenced during the August 2014 hearing in terms of how it reportedly resulted in secondary disabilities and contributes to unemployability, the increased rating matter itself was not addressed during this hearing.  

The Veteran's hearing also included the issue of entitlement to a total rating based on unemployability due to service-connected disability (TDIU).  This issue was also raised in the September 2009 hearing.  As such, this issue will be the subject of a separate decision before a panel of VLJs, including those before whom the Veteran has testified.  See 38 U.S.C.A. § 7102(a) (West 2014); 38 C.F.R. § 19.3 (2015).  It is noted that the Veteran waived his right to have a hearing before a third Veterans Law Judge on the TDIU matter during the August 2014 hearing.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

It is also noted that the Veteran filed a notice of disagreement with respect to a May 2015 determination from the Philadelphia VA Regional Benefit Office concerning a nonservice-connected pension issue pertaining to his countable income.  As the notice of disagreement has been acknowledged by VA and as the Veteran recently requested in August 2015 that a decision review officer review his claim, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized. As the record reflects that the notice of disagreement has been recognized and that additional action is pending, Manlincon is not applicable at this time.  As will be further explained below, the RO has not acknowledged a separate notice of disagreement and those issues must be remanded for the issuance of a statement of the case.

With the exception of the Veteran's petition to reopen the claim of entitlement to service connection for a bilateral ankle disability and the issues dismissed below, the remaining issues on appeal are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  On August 21, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal is requested with respect to the issues of entitlement to service connection for residuals of a broken nose and for broken and bruised ribs.

2.  In an April 1999 decision, the Board denied service connection for a bilateral ankle disability.  The United States Court of Appeals for Veterans Claims (Court) affirmed the Board's decision in July 2000.

3.  Evidence added to the record since the April 1999 Board decision is not cumulative or redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a bilateral ankle disability, and raises a reasonable possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The April 1999 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.160(d), 20.1103 (2015).

3.  New and material evidence has been submitted to reopen the claim of entitlement to service connection for a bilateral ankle disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, during the August 2014 Board hearing, the appellant withdrew the appeal with respect to the issues of entitlement to service connection for residuals of a broken nose and for broken and bruised ribs, and hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to these issues, and it is dismissed.

Petition to Reopen Claim of Entitlement to Service Connection for 
Bilateral Ankle Disability

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  As the Board has determined that reopening of the claim of entitlement to service connection for a bilateral ankle disability is warranted, no further discussion of the VCAA is necessary as it pertains to this claim.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Generally, a claim which has been denied in an unappealed RO decision or by way of a final Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

Service connection for a bilateral ankle disability was denied by the Board in an April 1999 rating decision.  The Board determined that there was no evidence of a current ankle disorder.  The Court affirmed the Board's decision in July 2000.

Since the Board's April 1999 decision, evidence added to the record includes VA treatment records reflecting a history of osteoarthritis of the ankles.  Also added to the record is the Veteran's testimony.  In May 2015, he testified that he had no cartilage in his ankles, and that a provider had told him that his ankle joint was bone on bone.  

The record did not previously include evidence suggesting a diagnosis of a bilateral ankle disability.   Presuming the credibility of the Veteran's report of a clinical diagnosis, solely for the purpose of determining whether the claim should be reopened, the Board finds that new and material evidence was received.  Accordingly, the claim must be reopened.    



ORDER

The appeal with respect to the issue of entitlement to service connection for residuals of a broken nose and for broken and bruised ribs is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for a bilateral ankle disability is reopened.


REMAND

The Veteran maintains that he suffers from a heart disability as the result of medication that was prescribed to him by VA for his hypertension.  In a September 2009 statement, he indicated that he had been seen in emergency departments at four different hospitals, was seen in a walk-in clinic, and was seen by a civilian cardiologist.  He should be afforded an opportunity to sufficiently identify records of the treatment he describes which remain outstanding, and any adequately identified records should be obtained.  

The Board also notes that in November 2012, the Veteran reported to a VA provider that he was treated by a private pain specialist in Clearwater.  He should also be afforded the opportunity to identify any records of this treatment that remain outstanding so that they may be obtained.  

In the September 2009 statement, the Veteran also indicated that he experienced chronic panic attacks as the result of the events that led to his claimed heart disease.  Because he is alleging that his psychiatric symptoms are related to his heart disease, the Board concludes that these issues should not be addressed pending resolution of the heart disease issue.  Moreover, as evidence identified by the Veteran might include that in support of his remaining claims, the Board finds that these issues should also be held in abeyance until any outstanding evidence is obtained and reviewed.

Finally, the Board notes that service connection for high blood pressure and sleep apnea was denied in a December 2014 rating decision.  The Veteran expressed his disagreement with the denial of these issues in correspondence received in February 2015.  Although the Veteran referenced insomnia rather than sleep apnea, the Board must consider the claimant's description of the claim and symptoms described.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The filing of a notice of disagreement places a claim in appellate status.  Therefore, a statement of the case regarding these issues must be provided to the appellant.  As such, these issues must be remanded.  Manlincon v. West, 12 Vet. App. 239, 240- 41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any additional VA and non-VA medical records, not already associated with the claims file, that are relevant to his claims, to include records from all private practitioners whom he has seen for treatment of his claimed disabilities.  He should be specifically asked to identify any private treatment for his heart disease and pain complaints, such as that discussed in his September 2009 statement and in his report to the VA provider in November 2012.  Request that the Veteran complete and return any necessary authorization forms.

2.  Complete any additional development deemed appropriate.  

3.  Issue a statement of the case (SOC) on the issues of entitlement to service connection for high blood pressure and sleep apnea, pursuant to 38 C.F.R. § 19.26 (2015).  If the appellant perfects his appeal by submitting a timely and adequate substantive appeal, then the AOJ should return the claims to the Board for the purpose of appellate disposition.  

4.  Then readjudicate the claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


